        Case 2:19-cv-06150-GJP Document 14 Filed 02/03/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DOMINICK DESIMONE,

                       Plaintiff,
                                                          CIVIL ACTION
       v.                                                 NO. 19-06150

 U.S. CLAIMS SERVICES, INC., et al.,

                       Defendants.


                                        ORDER

      AND NOW, this 3rd day of February, 2020, upon consideration of Plaintiff

Dominick Desimone’s Motion for Leave to File a Sur-Reply (ECF No. 13), it is hereby

ORDERED that the Motion is GRANTED and Plaintiff’s Sur-Reply (Exhibit A of ECF

No. 13) is deemed filed as of January 31, 2020.



                                                  BY THE COURT:



                                                  /s/ Gerald J. Pappert
                                                  GERALD J. PAPPERT, J.
